          Case 1:17-cv-05742-RA Document 37 Filed 11/12/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANATOLIE STATI, GABRIEL STATI,
ASCOM GROUP, S.A. and TERRA RAF
TRANS TRAIDING LTD.,                              Civil Action No. 1:17-cv-05742-RA

                              Plaintiffs,
                  -against-                       NOTICE OF VOLUNTARY DISMISSAL
                                                  WITHOUT PREJUDICE
REPUBLIC OF KAZAKHSTAN,

                              Defendant.



       Plaintiffs Anatolie Stati, Gabriel Stati, Ascom Group, S.A. and Terra Raf Trans Traiding

Ltd hereby voluntarily dismiss this action under Federal Rule of Civil Procedure 41(a)(1)(A)(i).

Defendant Republic of Kazakhstan has not served an answer or a motion for summary judgment.

This dismissal is without prejudice.



Dated: November 12, 2019
       New York, New York

                                                   KING & SPALDING LLP


                                                   By: /s/ James E. Berger
                                                       James E. Berger
                                                       Charlene C. Sun
                                                       1185 Avenue of the Americas
                                                       New York, NY 10036
                                                       Telephone: (212) 556-2100
                                                       Facsimile: (212) 556-2222
                                                       Email: jberger@kslaw.com
                                                       Email: csun@kslaw.com

                                                        Counsel for Plaintiffs
